Dismissed; Opinion Filed October 21, 2019.




                                                In the
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00743-CR

                              JESSICA ROXANA PEREZ, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F17-76808-J

                               MEMORANDUM OPINION
                          Before Justices Pedersen, III, Reichek, and Carlyle
                                      Opinion by Justice Carlyle
       Before the Court is appellant’s October 16, 2019 motion to dismiss this appeal. The motion

is signed by appellant and her appellate counsel. See TEX. R. APP. P. 42.2(a). We grant the motion

and dismiss this appeal.




                                                    /Cory L. Carlyle/
                                                    CORY L. CARLYLE
                                                    JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
190743F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JESSICA ROXANA PEREZ, Appellant                    On Appeal from the Criminal District Court
                                                    No. 3, Dallas County, Texas
 No. 05-19-00743-CR         V.                      Trial Court Cause No. F17-76808-J.
                                                    Opinion delivered by Justice Carlyle,
 THE STATE OF TEXAS, Appellee                       Justices Pedersen, III and Reichek
                                                    participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 21st day of October, 2019.




                                              –2–